OPTIMUM FUND TRUST Optimum Large Cap Growth Fund (the "Fund") Supplement to the Fund’s Statement of Information dated July 29, 2013 The following information replaces the section in the Funds’ Statement of Information entitled "Portfolio Managers – B. Other Accounts Managed – Optimum Large Cap Growth Fund – T. Rowe Price”: Optimum Large Cap Growth Fund: No. of Accounts Total Assets Managed No. Of Accounts with Performance Based-Fees Total Assets in Accounts with Performance- Based Fees T. Rowe Price Joseph B. Fath Registered Investment Companies 0 $0 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts* 0 $0 0 $0 * Any accounts managed in a personal capacity appear under “Other Accounts” along with other accounts managed on a professional basis. The personal account information is current as of a date as recent as practicable. Please keep this Supplement for future reference. This Supplement is dated January 23, 2014.
